Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered September 8, 1994, convicting defendant, after a jury trial, of two counts of robbery in the first degree and one count each of robbery in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 7½ to 15 years, 7½ to 15 years, 5 to 15 years, and 2⅓ to 7 years, respectively, unanimously affirmed.
Defendant’s false and misleading testimony on direct examination, which continued on cross-examination, opened the door to introduction of evidence, for impeachment purposes, regarding the items actually recovered from defendant’s pockets (People v Rodriguez, 85 NY2d 586, 591).
Since the two defendants’ defenses were identical, the trial court properly relied upon the representation of defendant’s trial counsel that he had fully apprised defendant of the ramifications of joint representation, and upon defendant’s express consent to such joint representation during the final portion of the jury’s deliberations (People v Gomberg, 38 NY2d 307, 314). As there is no showing of any conflict of interest affecting the defense herein, defendant was not deprived of effective assistance of counsel (see, People v Macerola, 47 NY2d 257, 264).
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Concur— Murphy, P. J., Milonas, Nardelli and Andrias, JJ.